FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 14/179,318 (the ‘318 application) now U.S. Patent No. 10,055,202 B2 issued on August 21, 2018 to Peed (the ‘202 patent). 
The status of the claims amended on 9/22/2020 is as follows;
Claims 1, and 11, 16, 17, 19, 24, 25, 27, 32-35 and 39-40 are pending.
Claims 1 is an amended original claim.
Claims 2-10, 12-15, 18, 20-23, 26, 28-31, 36-38, and 41 are cancelled claims
Claims 1, and 11, 16, 17, 19, 24, 25, 27, 32-35 and 39-40 are rejected.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/22/2022, with respect to written description/new matter where the patent owner cancelled new figure 3 and the amendments to the specification and have been fully considered and are persuasive.  The 35 U.S.C. 112 and 251 rejections are withdrawn. 
The Patent Owner (PO) argues the following;
With respect to claim 1, the Examiners have failed to identify where the claimed combination includes “generating a plurality of API document calls based on received embedded data and one or more of the plurality of business process workflow functions.” For this feature the Examiners cite to Mueller at 7:65-8:10. In this passage, Mueller refers to the application of a filter to “captured data” that will be transferred to a destination. Alternatively, it discloses industry standard interfaces for transfer of captured data. Applicant understands that this alternative data transfer mechanism is what is cited with respect to generating a plurality of API document calls. Mueller identifies that the subject data for transfer is “captured” by virtue of user configurable “sensors.” The types of disclosed sensors include “(1) activity sensors which monitor execution of activities within a business process (e.g. execution time of an invoke
activity or variable values modified as a result of executing the activity) (2) fault sensors that monitor occurrence of faults within the business process (e.g. divide by zero), and (3) variable sensors that monitor variables (or parts thereof) of the business process (e.g. input and/or output data of the business process).” Mueller at 3:14-22.


But the claim language calls for “generating a plurality of API document calls based on received embedded data...” The embedded data of the claim requires “embedding... data within a... graphic user interface.” Thus, the embedded data is part of the GUI and identifies one of a user, a decision, an authorization, a work product to be produced, and a work product template. (See Claim 1). Mueller does not disclose that its sensors are capturing received embedded data. Rather, in Mueller the sensors are capturing operational information regarding how the business processes are functioning (monitoring execution or faults) and/or variable data from the business process. None of these data types are disclosed to be embedded in a GUI. Consequently, the proposed combination does not arrive at the claim language. The Examiners have not recognized this deficiency and as a consequence have not made a prima facie showing of obviousness.

	The examiner notes that Peed discloses that the embedded data identifies one of a user, a decision, an authorization, a work product to be produced, and a work product template.  The examiner points to the specification of Peed 2:9-30 that identifies that the “embedded data” is information associated with a flow chart and decisions to be made in the flow chart.  As best that can be determined by reading the Peed specification is that the decision is associated with the flow chart and therefore embedded. With respect to API document calls as best that can be determined by reading the specification of Peed  the document calls accesses internal and/or external applications Peed  2:25-30.  This is the sending and receiving of sensor data to applications or programs that execute the business process as disclosed in Muller ‘951 5:12-22. The rejection shows that Muller teaches a GUI that displays a drawing of activities of a business process (Flow Chart).  The “embedded data” are decisions that are to be made in the flow chart and information collected by the sensor.  Muller defines what is in a sensor and how a sensor is created in at least columns 14-18. The office action acknowledges that Muller does not disclose specific acts and identification of personnel involved in the business process (flow chart).  Flores is used to provide a teaching of what workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow process, and trigger act or state, triggered act or state and condition for each link in the process.  With respect to generating a plurality of API document calls based on received “embedded data” Muller discloses using an industry standard to store/retrieve captured data such as java database connectivity API.  The office action relies on Flores to teaches information associated with a business process that disclose the various workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, and condition if the link is conditional for each link in the process.  Additionally, Flores discloses using API to build forms that include API transactions 5:30-67 as taught below in the rejection. The argument is not persuasive.

In addition, the Examiners fail to identify where the proposed combination discloses “producing an HTML form, wherein the HTML form is created based at least in part on the received embedded data, and at least one business process workflow function; and generating an input form for required HTML form data, wherein the input form is generated based at least in part using embedded data, API response data and at least one business process workflow function.” The Examiners argue that an HTML form is “a webpage with a flow chart which is shown in Figure 3A of Mueller.” (Final Action at p. 16). The Examiners further cite to Mueller at 1:7-14 in its discussion of a programming language, WS-BPEL, and its application to the creation of business process applications. But this generalized discussion does not disclose the claim requirements. The Examiners further generally cite to Flores stating “Flores teaches using API to build forms as disclosed above.” (Final action at 15). But the action makes no attempt to explain how Flores would be combined with Mueller to arrive at the claimed combination. No analysis explaining the particular combination, reasons for making it, or expectation of success is provided to satisfy a prima facie showing. Even if Mueller and Flores generally disclosed producing an HTML form, the Examiners have not identified where they disclose “generating an input form for required HTML form data, wherein the input form is generated based at least in part using embedded data, API response data and at least one business process workflow function.” This is not disclosed in either reference.
Rem 11/22/22 p 6 emphasis added by the examiner

The examiner stated that Muller and Flores teach a web based service to build forms as taught in the final rejection.  Muller discloses a form represented on a GUI in figure 3A that is created based at least in part the received embedded data (sensor data) and at least one business process workflow function (313(a)- 313(n) icons) that indicate specified business process step and a work template figure 3B.  The examiner also stated in his remarks in the 10/3/22 final rejection that figure 3C is the input form for form generation which is based in part using embedded data (sensor data) which is related to the business process workflow function (sensor).  Additionally, Muller specifically discloses using API to store or retrieve the captured data.  The examiner stated that Muller and Flores do not create HTML forms and cited to van Wyk to teach the use of web services that include a GUI to build a flow chart and display it on a Web page using a notoriously well know language of HTML. The examiner notes that the rejection presented below includes the reference to Klerk that teaches converting an industry standard language such as BPML that is based on XML to another industry standard using XSLT--XSL Transformations: An XML-based language used for the transformation of one XML document into another new document. The new document may be serialized (output) by the processor in standard XML syntax or in another format, such as HTML or plain text. XSLT is most often used to convert data between different XML schemas or to convert XML data into web pages or PDF documents.  As such this argument and the remainder of the arguments presented after final are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11, 16, 17, 24, 25, 27, 32-35, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller et al US Patent 7,499,951 (Mueller or the ‘951 patent) in view of Flores et al. US Patent 5,734,837 (Flores or the ‘837 patent) and van Wyk et al. US Patent 10,817,811 (van Wyk or the ‘811 patent).

  1. (Previously Presented) A method of providing a service for defining and managing a business process workflow, the method comprising the steps of:  See the Mueller ‘951 abstract “A graphical user interface (GUI) displays a flow of activities of a business process, including any portion thereof from which capture of data is permitted.” This is a software application that is generated and shown in figure 3A. 
providing a hierarchical visual management tool (HVMT) implemented in a processor and operable to manage and update relational information within a hierarchy, 
As defined in the remarks of 8/8/2022 on pages 15 and a HVMT is a flow chart on a graphical User Interface GUI.  Muller discloses in Column 1 lines 7- 14 “Orchestration enables users to create new applications (typically business processes) from pre-existing applications (typically web services) that execute on different computers that are interconnected by a network, such as the Internet. A description of such a business process (that performs orchestration) may be expressed in an industry-standard language, such as WS-BPEL (Web Services Business Process Execution Language)”.  
Muller also discloses a GUI that displays a flow chart. 
In accordance with the invention, a computer is programmed with a graphical user interface (GUI) to display (as per act 111 in FIG. 1A) a drawing of activities of a business process (e.g. in a flow chart), and receive (as per act 112) through the GUI a selection of any portion thereof (called "sensor") from which capture of data is to be performed. For example, a human ("user") may simply point and click on any portion of the business process shown in the drawing, such as a single activity or several activities grouped into a structured activity, or a variable or a fault. Note that a user can identify any portion of a business process as being suitable for capture of data therefrom. In response to such user input, the computer displays (as per act 113) an indication in the GUI that a sensor is now associated with the user-selected portion of the business process. The computer (hereinafter "GUI computer") is further programmed to automatically generate (as per act 114) a definition of the sensor, expressed as, for example, metadata in an industry-standard format, such as XML.
Muller 4:41-59


The HVMT is software which handles captured data applies a filter (that may be user configured), when accepting the captured data for transfer to a destination. Alternatively, or in addition, such software of some embodiments uses an industry standard interface to transfer the captured data to the destination (that is user configured), e.g. by sending messages, via Java Messaging Service (JMS). The captured data may be additionally or alternatively transferred using another industry standard interface to store/retrieve data, such as Java Database Connectivity (JDBC) API for cross-DBMS (a relational database management system) connectivity to a wide range of SQL databases and access to other tabular data sources, such as spreadsheets or flat files. ‘951 7:65-8:10. Mueller discloses in columns 23-25 a plurality of processors, memories, communication interfaces, computer readable instructions and networks to be used with the invention.

wherein the relational information comprises identification of one or more users involved in a business process, information to be conveyed to one or more users, a decision to be received from one or more users, an authorization to be received from one or more users, work product to be produced by one or more users, and a work product template (Mueller 3A); further wherein the relational information are manipulated by a user via a plurality of graphic user interface icons (Mueller 3A items 313a-313n) graphicly indicating specific business process steps; wherein each of the plurality of graphic user interface icons are associated with specific business process steps; further wherein each of the plurality of graphic user interface icons are selectable to define a business process workflow; 

See the abstract noted in the preamble above and ‘951 5:44-54 that describes one or more users.  Figure 3A and 3B and 14:29-67 of ‘951 describe a GUI that uses icons generated using the configuration information of figure 1A-1C that indicated specific business process steps and a work product template or input form figure 3B and 3C.  On receipt of the sensor definition, one or more computer(s) executing the business process, begin to collect data of interest to the user. Specifically, such business process computer(s) of some embodiments check sensor definition(s) on execution of each portion of the business process (e.g. before and/or after execution of each activity), and collect data of interest to the user as indicated in the sensor definition(s).  With respect to wherein the relational information comprises identification of one or more users involved in a business process, information to be conveyed to one or more users, a decision to be received from one or more users, an authorization to be received from one or more users, work product to be produced by one or more users Muller describes a variety of sensors that can be associated with any number of sensor actions in order to collect data and process data in accordance with the sensor definition.  The computer of Muller is programmed to check if a sensor is present on execution of each portion of a business process such as execution of each activity, an invoke activity and a receive activity (‘951 7:9-25). Muller does not describe that the relational information comprises specific users, the information, a decision or authorization, and the outcome of the product to be produced. The examiner relies on Flores columns 8 and 9 that disclose the parameters of the workflow.  
The invention i) produces standard workflow maps of business processes that show workflows and the links defined between workflows or receives such maps and defined links created by the Analyst; and ii) defines triggers that will cause events to occur, states to change, or acts in workflows; iii) verifies the consistency of the business process maps; iv) produces the workflow scripts that correspond to the workflow and links defined in the map; v) generates definitions database; and iv) generates business process applications through forms, form fields and their visual representation.
(68) The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.
Flores 8:7-30


With respect to a work product to be produced see Flores in the brief summary of the rejection that describes a workflow the users involved and the work product.  One of ordinary skill in the art would understand how to set up the sensors in Muller using the information that is important to the business process that defines the sensors and outcomes as described in Flores using the motivation of Muller that sensor actions as described herein can be configured (through a GUI) to selectively capture data and to publish selections of captured data to a database, and/or to reports, and/or to Java Messaging Service (JMS) destinations (e.g. queues or topics), and/or BAM.  “Therefore, depending on configuration, data may be captured, for example, only when the data satisfies one or more user-specified criteria of the sensor. …. Depending on the embodiment, a sensor action may even be configured (through the GUI) to contain one or more user-provided callback procedures, which therefore allows the captured data to be sent to any computer, including a computer that generates BPEL reports “(‘941 8:38-56). It would be obvious to one of ordinary skill in the art to combine Mueller with Flores such that Mueller can have a business process that are associated or linked with specific customers and acts as taught by Flores using the motivation provided in Mueller that one or more users of a system using a GUI displays a flow of activities of a business process (abstract) and as such the combination of Muller and Flores would be applying a known technique which would yield predictable results.  


    PNG
    media_image1.png
    637
    548
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    631
    521
    media_image2.png
    Greyscale


embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process; 
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user; 
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user; 
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user; 
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template (‘951 fig 3b); receiving embedded data from the selection of one or more of the plurality of graphic user interface icons;
transforming the received embedded data into a plurality of business process workflow functions;

The examiner notes that Peed discloses that the embedded data identifies one of a user, a decision, an authorization, a work product to be produced, and a work product template associated with a GUI.  The examiner points to the specification of Peed 2:9-30 that identifies that the “embedded data” is information associated with a flow chart and decisions to be made in the flow chart.  As best that can be determined by reading the Peed specification is that the decision is associated with the flow chart and therefore embedded. Embedded data identifies one of a user, a decision, an authorization, a work product to be produced, and a work product template. The Muller 5:55-67 disclose that “(i)dentification of sensors through a GUI as per acts 111-112 and automatic generation of one or more sensor definition(s) as per act 114 eliminates the need to manually change software to add an interceptor to invoke a callback procedure, as required in the prior art described in the Background section above. Specifically, a GUI as described herein allows a user who is not a programmer to set up one or more sensors by using a pointing device (e.g. point and click or drag and drop), which is a significant improvement over a prior art requirement for a programmer to modify source code and write a callback procedure. Note further that in some embodiments, a user who is not a programmer may still manually prepare definition of a sensor on their own, bypassing the GUI.”   See the Mueller abstract and 2:58-3:3 67 that discloses multiple GUI’s which is reproduced below.

 In accordance with the invention, a graphical user interface (GUI) displays a flow of portions of a business process, such as activities, from which capture of data is possible. The GUI receives, in one or more operations, at least an indication of a business process portion from which data is to be captured ("sensor"), as well as an identification of an destination to which captured data is to be transferred and a type of the destination (which identifies, through a mapping, a predetermined software). A sensor may be added any number of times (through a single GUI or though multiple GUIs) by repeatedly performing the operation. Also, a given sensor may be associated with any number of destinations (also called "endpoints").
‘951 2:58-3:3 (emphasis added by examiner)


While the Muller does discloses a plurality of user and business process workflow functions that use activity sensors with embedded variable sensors (‘951 14:29-41, 16:26-34 and above) it lacks in describing “at least a first user involved in the selected business process”, “a decision to be received by the first user”, “an authorization to be received from a second user”. 
Mueller describes a GUI that displays a flow of activities of a business process that can be manipulated by a user but lacks in specifically disclosing specific acts and identification of personnel involved in the business process.  
In an analogous invention to Flores ‘837 8:7-30 discloses that the invention i) produces standard workflow maps of business processes that show workflows and the links defined between workflows or receives such maps and defined links created by the Analyst; and ii) defines triggers that will cause events to occur, states to change, or acts in workflows; iii) verifies the consistency of the business process maps; iv) produces the workflow scripts that correspond to the workflow and links defined in the map; v) generates definitions database; and iv) generates business process applications through forms, form fields and their visual representation. The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.  Flores also teaches the use of workflow functions and workflow templates see column 13.
The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.
It would be obvious to one of ordinary skill in the art to combine Mueller with Flores such that Mueller can have a business process that are associated or linked with specific customers and acts as taught by Flores using the motivation provided in Mueller that one or more users of a system using a GUI displays a flow of activities of a business process (abstract) and as such this applying a known technique which would yield predictable results.  

transforming the business process workflow functions into a natural language textual description of the business process flow; 

 See ‘951 7:49-56 As the definitions in many embodiments are expressed in a human-readable language, such as the extensible Markup Language (XML), the definitions can be prepared as, e.g. descriptions of the business process portion being monitored and/or data to be captured and/or software to be executed and/or destinations to which captured data is to be transferred, in a simple text editor in conformance with predetermined schema(s) for sensors and/or sensor actions.

generating a plurality of APl document calls based on received embedded data and one or more of the plurality of business process workflow functions;
receiving a plurality of API responses containing API response data;

With respect to API document calls as best that can be determined by reading the specification of Peed that the data is read and is able to accesses internal and/or external applications Peed  2:25-30.  This is the sending and receiving of sensor data to applications or programs that execute the business process ‘951 5:12-22.  The examiner notes that Peed discloses that the embedded data identifies one of a user, a decision, an authorization, a work product to be produced, and a work product template.  The examiner points to the specification of Peed 2:9-30 that identifies that the embedded data is information associated with a flow chart and decisions to be made in the flow chart.  The different types of embedded data are described above with respect to Muller in view of Flores.  Further Muller discloses in ‘951 7:65-8:10 In some embodiments, software which handles captured data applies a filter (that may be user configured), when accepting the captured data for transfer to a destination. Alternatively, or in addition, such software of some embodiments uses an industry standard interface to transfer the captured data to the destination (that is user configured), e.g. by sending messages, via Java Messaging Service (JMS). The captured data (received embedded data) may be additionally or alternatively transferred using another industry standard interface to store/retrieve data, such as Java Database Connectivity (JDBC) API for cross-DBMS connectivity to a wide range of SQL databases and access to other tabular data sources, such as spreadsheets or flat files. This is sending and receiving information that is configured to be collected by sending and or receiving messaging using API transactions. Muller provides motivation of using Java or any other publicly-documented software to provide configuration information identifying e.g. the custom software's name, and location, would be apparent to the skilled artisan (‘951 20:10-20). Additionally, Flores discloses using API to build forms that include API transactions 5:30-67. It would be obvious to one of ordinary skill in the art to combine Mueller using the motivation above with Flores using a common data structure to send and receive data applied to a defined sensor and as such this applying a known technique which would yield predictable results.  


producing an HTML form, wherein the HTML form is created based at least in part on the received embedded data, and at least one business process workflow function; and
generating an input form for required HTML form data, wherein the input form is generated based at least in part using embedded data, API response data and at least one business process workflow function.

Mueller (7:49-56) teaches a web base service using XML and API and Flores teaches using API to build forms such as the form in figure 3A and the input form of 3b-3c as disclosed above.  However, both references do not specifically disclose generating a well-known HTML form. HTML form is not described in the specification.  HTML is the standard markup language that is used for creating Web pages so an HTML form would be a webpage with a flow chart which is shown in figure 3a above and the input form would be 3b-3c.  Furthermore, Mueller discloses that the embodiments of the invention are used to create business processes using web services for use on the internet which may be expressed in an industry standard language such as BPEL. Muller also teaches and provides motivation to provide web services in any other language than BPEL as would be apparent to the skilled artisan.
“Orchestration enables users to create new applications (typically business processes) from pre-existing applications (typically web services) that execute on different computers that are interconnected by a network, such as the Internet. A description of such a business process (that performs orchestration) may be expressed in an industry-standard language, such as WS-BPEL (Web Services Business Process Execution Language)”.  
Muller 1:7-14

Note that in the following discussion, it is assumed that acts to be performed by a business process are articulated in the language BPEL, although as would be apparent to the skilled artisan, any other language may be used.
Muller 10:25-30


  Peed ‘202 2:1-5 the patent under reissue states that this configuration of HTML is provided by way of example only and is not meant to be restrictive of the present embodiment. 
In an analogous invention van Wyk discloses the following;
In addition, information workers are limited by the static business forms and information presented to them by the solution applications or custom developed applications they use on a day-to-day basis. Regardless of whether these forms are thin client (web or browser) based or thick/smart client (windows forms) based, the information worker's ability to add additional information on-demand to existing forms based on its current state and context, is extremely limited. Existing form technologies depend on a developer's involvement to bind the form to a data source (web service, database, etc) which populates the form with information based on a user event (click of a button, etc). Should the end user require additional information to be displayed on the form, he needs to rely on application specific pre-developed functionality that might allow him to see additional information or data fields on the forms. This implementation however depends on the logic encapsulated in the application or custom developed solution.
van Wyk 1:55-2:5 emphasis added by examiner
…

The disclosed system uses Enterprise Application Integration (EAI) sources (e.g., EAI software, Web Services, Application API) to provide a higher level framework (e.g., runtime broker and adapter services) with related solution components (e.g., user interfaces and tooling) which empowers technical and non-technical users to author logical business objects that include data definitions (e.g., customer name, surname, etc) and actions or methods (e.g., save, load, delete) from existing and/or new data sources. Existing data sources include ERP, CRM, and/or custom developed systems in an organization. New data sources are created and maintained by the disclosed system. The system allows users to combine data from multiple sources into one single business object definition, including data and method/actions definitions. The new logical business object exposes a single logical data structure and view of the object as well as a single set of logical methods that are associated with the object. For example, the logical business object may implement standard SQL methods such as INSERT, UPDATE, SELECT, DELETE, etc. The methods may act as stored procedures to external interfaces and can take parameters to manipulate the data result sets. For example, the INSERT method may take a number of parameters for the INSERT operation to execute.
van Wyk 2:23-44 emphasis added by examiner 

The data sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by the client devices 102. For example, a data source may store customer information. The data sources 108 may be connected directly to a database server 110 and/or via one or more network connections.
van Wyk 4:6-11 emphasis added by examiner 


One or more displays, printers, speakers, and/or other output devices 216 may also be connected to the main unit 202 via the interface circuit 212. The display 216 may be a cathode ray tube (CRTs), liquid crystal displays (LCDs), or any other type of display. The display 216 generates visual displays of data generated during operation of the computing device 102, 106, 110, 114. For example, the display 216 may be used to display web pages received from the object broker server 114 including data from multiple data sources 108. The visual displays may include prompts for human input, run time statistics, calculated values, data, etc.
van Wyk 4:54-64 emphasis added by examiner

From a user's perspective, the data from the data sources 108 (as well as data calculated from data in the data sources 108 e.g., a discount) is viewed using one or more electronic forms 302, 310, 312. In addition, the user may manipulate the data and/or add data via the electronic forms 302, 310, 312. Forms 302, 310, 312 may be combined into pages 302 and one form may use data from more than one data source 108. For example, the customer orders page 302 combines the customer contact form 310 and the order list form 312 (as described in detail below with reference to FIG. 5). In addition, portions of forms and/or entire forms that are part of a larger page, may be locked so that only certain users can modify that portion of the form or page.
van Wyk 6:32-44 emphasis added by examiner


    PNG
    media_image3.png
    380
    525
    media_image3.png
    Greyscale


As shown in figure 5  and the teachings above van Wyk discloses the use of web services in a form builder and displays the form using a flow chart including an input form which includes prompts for human input see all of the sections outlined above and van Wyk 4:54-64.  When designing the interactive electronic form the designer uses XML in 5:17-34 as a GUI tool where the structure function may be stored as XML and the user interface portion may be stored as HTML. Van Wyk discloses the use of a GUI to build a flow chart and display it on a web page using API, XML and HTML.
The invention of Klerk describes a business application development environment and a corresponding business application execution environment. A graphical user interface based Workflow Designer allows a user to easily create business applications graphically. The business applications are converted into the Business Process Modeling Language (BPML, also known as Business Process Mark-up Language). Existing BPML applications may also be edited with the graphical user interface BMPL designer of the present invention. Created business applications (that are represented in BPML) can then be hosted on any XML based web services server system. Business applications generally operate on business objects. The objects allow for fields to include functions that combine other fields [Klerk para. 0029].  Klerk also discloses in paragraph [0028] XSLT--XSL Transformations: An XML-based language used for the transformation of one XML document into another new document. The new document may be serialized (output) by the processor in standard XML syntax or in another format, such as HTML or plain text. XSLT is most often used to convert data between different XML schemas or to convert XML data into web pages or PDF documents.

It would have been obvious to one of ordinary skill in the art to combine Mueller that discloses using a web based service using XML and API with Flores that that teaches the interconnections between events while using API to build forms with van Wyk that discloses using API, XML, and HTML to build an interactive HTML form with an input form as taught by Klerk. HTML is the standard markup language for creating web pages and is notoriously well known as evidenced by Newtons telecom dictionary definitions for XML and HTML.  One would be motivated to make this combination since Muller teaches in 10:25-29 that the acts to be performed by a business process are articulated in the language BPEL, although as would be apparent to the skilled artisan, any other language may be used.  This combination of hardware, circuity and software was well known at the time of the invention for building a web based form/website using the motivation provided by Mueller that any software or hardware could be used to display a flow of portions of a business process such as a flow chart from pre-existing applications which are typically web services and be viewed as an HTML form using the conversion of Klerk.  Therefore, the combination of Mueller, Flores, van Wyk and Klerk would have been obvious such that one of ordinary skill would have been able to generate a web-based HTML form such as 3a and an HTML input form such as 3b-3c since the combination would have applied a known technique, web services in xml output in HTML using the conversion of Klerk, which would have yielded predictable results.
With respect to claim 11, 19, 27 and 35 please see the rejection above with respect to claim 1.   With respect to the amended portions of Claims 11, 19, 27, and 35 each require the system “produce an HTML form, wherein the HTML form is created based at least in part on the linked relational information, and one or more of the plurality of business process workflow functions, and generate an input form for required HTML form data, wherein the input form is generated based at least in part using the linked relational information, API response data and one or more of the plurality of business process work workflow functions.” See Flores discussed above that discloses the interconnections of a flow chart and how those are produced on a form.

16, 24, 32. (New) The system of claim 11, wherein two or more business process workflow functions initiated by the processor can be communicatively coupled.

The portion of the ‘202 specification that supports communicatively coupled (CC) is ‘202 2:9-30 that states that processes hosted by and/or initiated via the system 100 can be communicatively coupled.  The Muller teaches that all portions of the computer system of the ‘951 application connected (See ‘951 24:58- 25:6) which is CC. See also Muller fig. 3A.  Additionally, Flores teaches that the functions of the work flows are commutatively coupled (see figure 5).

17. (New) The system of claim 11, further comprising, the memory is integral with the processor.  25, 33 and 40 further require “and configured to store data comprising instructions to operate the processor

See the rejection for claim 1 above see also Mueller ‘951 column 24 that discloses any type of computer memory and uses software for the sensors such as BPEL that are instructions to operate the processor35. 


Conclusion
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992